DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Reference Parker et al (US 11,100,395 B2) is made of record as teaching a dataset is read that includes a plurality of observation vectors, each observation vector of the plurality of observation vectors includes an explanatory variable value of an explanatory variable and a response variable value of a response variable (see col 1 lines 35-39), also The plurality of variables may include a response variable Y and one or more explanatory variables that define an explanatory vector X for each observation vector. Training dataset 124 may include additional variables that are not the response variable Y or one of the explanatory variables. An observation vector is defined as (y.sub.i, x.sub.i) that may include a value for each of the response variable Y and the explanatory variables associated with the observation vector I (see col 5 lines 53-60). The basis function is fit to the explanatory variable value and the response variable value of each observation vector of the plurality of observation vectors to define coefficients 
Reference POORTINGA et al. (2013/0030886 A1) is made of record as teaching system/method for translating a model based on generating predicted best fit data [abstract]. With reference to Fig. 1, the translation engine builds scatter plots of independent variables to dependent variables, finds best fit parameters that fit the scatter plots [0026], estimates predicted independent and dependent values beyond an original data range, and further estimates a spline comprised of multiple equations using the predicted independent and dependent values [0021]. The system applies an independent variable and a dependent variable to the model and further estimates a value for a model 
Reference GRANDINE et al. (2010/0177103 A1) is made of record as teaching the art of defining the degree of accuracy in a CAD model [abstract]. Points are selected on the curves to sample [0068]. A fitting strategy is then used for the curve and/or surface construction [0068]. The sampled points are used to construct a candidate curve and/or candidate surface that approaches those points as closely as possible using the fitting process [0069]. Required accuracy specifies the accuracy needed for candidate curves [0075]. This determines if additional points may be sampled.

However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the limitations:
“wherein a number of values included in the explanatory variable vector is greater than or equal to a maximum number of observation vectors that are included in the plurality of observation vectors defined for each value of the plurality of values of the group variable”, “wherein each fit wavelet function defines a plurality of coefficients for each value of the plurality of values of the group variable, wherein the plurality of coefficients describes a respective response variable vector based on the explanatory variable vector” and “ receive an indicator of a request to perform functional analysis using the plurality of coefficients for each value of the plurality of values of the group variable based on a predefined factor variable, wherein the indicator is received in association with the first window of the display, wherein each observation vector of each plurality of observation vectors further includes a factor variable value of the predefined factor variable; (E) train a model using the plurality of coefficients for each value of the plurality of values of the group variable and the factor variable value associated with each observation vector of each plurality of observation vectors as a model effect”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAD KASSIM/Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129